Title: From Benjamin Franklin to Philibert Cramer, 19 August 1779
From: Franklin, Benjamin
To: Cramer, Philibert


Passy, Augt. 19. 1779
I have deferred too long acknowledging the Receipt of your obliging Letter relating to my Grandson. Your favourable Account of him gave me a great deal of Pleasure. I hope he will not fall much short of your kind Expectations.— Please to accept my Thanks for your friendly & fatherly care of him, and for the Permission you are so good as to grant him of visiting in your Family, which I am sure will be a great Advantage to him. Tho’ at such a Distance from me, I feel myself perfectly satisfied respecting him, esteeming it a most happy Circumstance for him & me, that you are so good as to take him under your Protection, and to inspect his Education. Bills drawn upon me from time to time for the Expence of that Education, will be punctually paid. But I can never fully discharge the Obligation I am under to your Goodness. With great Esteem & Respect, I am, Sir, Your most obedt. & most humble Servt.
Mr. Cramer
